[Cite as Columbus Bar Assn. v. Peden, 123 Ohio St. 3d 1209, 2009-Ohio-5339.]




                        COLUMBUS BAR ASSOCIATION v. PEDEN.
[Cite as Columbus Bar Assn. v. Peden, 123 Ohio St. 3d 1209, 2009-Ohio-5339.]
           (No. 2008-0007 — Submitted September 8, 2009 — Decided
                                 September 15, 2009.)
                         ON APPLICATION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, John Joseph Peden, Attorney
Registration No. 0021233, last known business address in Gahanna, Ohio.
        {¶ 2} The court coming now to consider its order of June 15, 2009,
wherein the court suspended respondent until he complied with its May 15, 2008
order and paid board costs and accrued interest in full. Respondent has paid
board costs and interest in full and is in compliance with the court’s order of June
15, 2009. Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio. Respondent shall continue to serve monitored
probation as set forth in the order of May 15, 2008, until he demonstrates his
compliance with all of the conditions set forth in that order, he applies for
termination of probation, and the court orders his probation terminated.
        {¶ 4} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
        {¶ 5} For earlier case, see Columbus Bar Assn. v. Peden, 118 Ohio St. 3d
244, 2008-Ohio-2237, 887 N.E.2d 1183.
                          SUPREME COURT OF OHIO




      MOYER,    C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                              __________________




                                          2